Motion for Rehearing Granted, Memorandum Opinion filed September 17, 2013,
Withdrawn, Appeal Reinstated,               and Order filed November 7,
2013.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                             NO. 14-13-00585-CV
                               ____________

                        DENNIS SHAVER, Appellant

                                      V.

    WELLS FARGO BANK, NA AS TRUSTEE FOR NCBT 2008-1, Appellee


                      On Appeal from the County Court
                           Waller County, Texas
                       Trial Court Cause No. C12-102


                                  ORDER

     On September 17, 2013, this court issued an opinion dismissing this appeal.
On September 26, 2013, appellant filed a motion for rehearing. The motion is
GRANTED.

     This court’s opinion filed September 17, 2013, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
      Appellant’s brief is due thirty days from the date of this order.



                                       PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.           (Brown, J. not
participating).